

114 HRES 898 IH: Supporting the inclusion and meaningful engagement of Latinos in environmental protection and conservation efforts.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 898IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mrs. Napolitano (for herself, Mr. Curbelo of Florida, Mr. Cuellar, Mr. Hinojosa, Mr. Serrano, Ms. Velázquez, Mr. O'Rourke, Mr. Aguilar, Mr. Vargas, Ms. Linda T. Sánchez of California, Mr. Honda, Mr. Sablan, Mrs. Torres, Mr. Lowenthal, Mr. Cárdenas, Mr. Grijalva, Ms. Roybal-Allard, Mr. Costa, Ms. Michelle Lujan Grisham of New Mexico, Mr. Polis, Mr. Huffman, Mr. Castro of Texas, Mr. Gallego, Mr. Ruiz, Mr. Pascrell, and Ms. Bordallo) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONSupporting the inclusion and meaningful engagement of Latinos in environmental protection and
			 conservation efforts.
	
 Whereas Latinos are the largest ethnic group in the United States, with more than 56,000,000 Latinos making up 17.6 percent of the population of the United States;
 Whereas the Latino community is projected to grow to nearly 1/4 of the population of the United States by 2050; Whereas Latinos should have greater representation in the decisionmaking process relating to, and management of, public land;
 Whereas Latino conservation initiatives break down barriers, improve access to public land, and encourage outreach to, and new opportunities for, the Latino community to use public land;
 Whereas Latino conservation efforts can range from outdoor activities, such as hiking and kayaking, to educational activities and community gatherings;
 Whereas increased access to outdoor recreation opportunities encourages Latino families and youth to engage with the outdoors and demonstrate the commitment of the Latino families and youth to conservation;
 Whereas each person should have the opportunity to discover his or her history, culture, and heritage by exploring and experiencing the public land of the United States;
 Whereas access to green spaces provides for healthier and more active lifestyles, which helps address numerous health disparity issues facing the Latino community, such as diabetes, obesity, and cardiovascular disease;
 Whereas the participation of Latinos in conservation efforts can encourage the interest and involvement of Latinos in careers in conservation;
 Whereas the people of the United States must ensure that the public land and natural surroundings of the United States are protected for future generations; and
 Whereas the members of the largest ethnic group in the United States, as the environmental stewards of tomorrow, will play a significant role in securing the future success and preservation of the public land of the United States, especially as that group continues to grow: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the role of Latinos in protecting and preserving the land, water, and wildlife of the United States;
 (2)supports the inclusion and meaningful engagement of Latinos in environmental protection and conservation efforts; and
 (3)encourages Latinos in the United States to participate in ceremonies, activities, and programs that engage the community in the outdoors and bring awareness to the importance of conservation.
			